 In the Matter of HURLEY MACHINE DIVISION OF ELECTRIC HOUSEHOLDUTILITIES CORPORATIONandUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICACase No. R-4935.DecidedMarch 19,19V.Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: com-pany refused to accord petitioner recognition and sii'ggested that the,matterbe referred to the Board; contract granting rival union exclusive recognitiondnd maintenance 'of membership entered into after filing of petition and not,asserted as a bar by, the contracting union,heldno bar: election necessary.Units Appropriatefor CollectiveBargaining:(1) all employees with specified,exclusions; and (2) watchmen and guards, who were excluded from the in-dustrial unit although one of the organizations involved desired their inclu-sion, and were found, under the circumstances, to be appropriately combined ina single unit.dlr. Benjamin J. Krywick,of Cicero, Ill., for the Company.Messrs. Ernest DeMaioandliving Krane,of Chicago, Ill., for theU.E.Lofton ,& Gleason,byMr. Joseph B. Lofton,of Chicago, Ill., for theIndependent.Mr. Robert 8ilagi,of counsel to the'Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition and an amended petition, duly filed by UnitedElectrical, Radio & Machine Workers of America, herein called theU. E., alleging that a question affecting connnerce had arisen con-cerning the representation of employees of Hurley Machine Divisionof Electric Household Utilities Corporation, Cicero, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before David Karasick, TrialExaminer.Said hearing was held at Chicago, Illinois, on February22 and 23, 1943. The Company, the U. E., and Thor Workers' Inde-pendent Union, herein called the Independent, appeared, participated,and were afforded full opportunity'to be heard, to examine and cross-48 N. 'L. R B, No. 41295 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine witnesses, and to introduce evidence bearing on the issues.'The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHurley Machine Division of Electric Household Utilities Corpo-ration is an Illinois corporation. . The Hurley Machine. Division,located in Cicero, Illinois, the only plant herein involved, is one ofthree plants owned and operated by Electric Household UtilitiesCorporation.The other two plants are located in Bloomington, Illi-nois, and Toronto, Ontario, Canada.Prior to the war, the Companyengaged in the manufacture of washing machines. The Company isnow engaged entirely in the manufacture of war materials.During1942, the Company purchased for use at ith Cicero plant, raw materialsvalued at approximately $4,500,000, about 65 percent of which wasshipped to said plant from points outside the State of Illinois. Dur-ing the same period, the Company manufactured at its Cicero plantproducts valued at approximately $16,000,000, about 92 percent ofwhich was shipped from said. plant to points outside the State ofIllinois.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization, admitting to membership employees of the Company..Thor Workers' Independent Union is an unaffiliated labor organi-zation, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAnnually since 1937, the Company and the Independent have exe-cuted members-only contracts, the most recent of which expired onSeptember 17, 1942.On August 28, 1942, the U. E. notified the com-pany that it represented a substantial number of the employees atthe Cicero plant, and requested recognition as their bargaining repre-sentative.About 6 weeks later, by telephone and by letter, the U. E.1 Following the hearing, the parties entered into a stipulation t6 correctcertain errorsin thetranscript.Said stipulation is hereby approved and the stipulatedcorrections arehereby ordered to be made in the official transcript. HURLEY MACHINE DIVISION297informed the Company that it represented a majority of the foundryemployees at the Cicero plant and requested collective bargainingrights for them.At the same time, it also informed the Company thatit represented a majority of all employees at the Cicero plant, andrequested the Company not to renew its contract with the Independ-ent.The Company asked for more time to consider the Union's re-quest, and suggested that the platter be referred to the Board.OnOctober 7, 1942, the U. E. filed a petition for an investigation andcertification of representatives and on November 9, 1942, filed itsamended petititon herein.Meanwhile, the Independent requested a renewal of its contractwith the Company and on November 24, 1942, the Company signeda new agreement with the Independent, granting it exclusive recog-nition and maintenance of membership.This contract was maderetroactive to September 17, 1942, and provided that it should remainin effect for 1 year.The Independent does not assert the contractas a bar and-we find that it does-not preclude a present determinationof representatives.2A report prepared by the Regional Director and introduced intoevidence at the Hearing, and a statement made on the record by theTrial Examiner, indicate that both the U. E. and the Independentrepresent a substantial number of employees in the units hereinafterfound appropriate .31We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.z_SeeMatterof General Cable CorporationandUnited Rubber Workers of Aine,ica, LocalUnion 208,33 N L. R. B 3283The Regional Director reported that the U E submitted 747 cards that 526 cards bore apparentlygenuine signatures and were the names of persons listed on the Company's pav roll of November 30, 1942,which contained 1.773 persons in the appropriate unit, that 470 cards were dated between February 1942and January 1943, and that 56 cards were either undated or dated prior to 1942The Trial Examiner conducted a spot check of 389 names appearingiamong the names of 1,789 personslisted as members of the Independent according to the records of its financial secretaryThe results showedthat 267 out of the 389 names checked, appeared on the Company's pav roll of November 30, 1942It alsoappeared that 1,180 employees on the pay roll of that date had paid dues to the Independent during the last-5months of 1942In addition, the Independent relies upon its contract with the Ccmpanyasevidencecfitsmembership-A statement of the Trial Examiner concerning representation in certain contested job classifications maybe summarized as followsClassificationNumberofemployeesU E des-Independ-cut desig-Duplt-in classifi-ignation3nationssatedcationTimekeepers----------------------------- -------236-234Timecheckers(counters and parts checkers) ------5914238watchmen---------------------------------------171151Guards------------------------------9090Clerksin production and planning,inspectionand engineering departments-------------------9000 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITSThe parties are agreed that a unit consisting of all employees ofthe Company excluding office clerical employees, supervisory ein-,ployees,4 draftsmen, engineers, production planners, inspection engi-neers, the cafeteria manager, and outside truck drivers, is appro-priate.There is disagreement, however, with respect to plant clericalemployees and watchmen and guards.The Independent seeks to in-'clude, and the Company and the U. E. to exclude, these employees.Plant clerical employees-Thisclassification includes timekeepers,timecheckers (also referred to as counters and parts checkers), andgeneral clerks in the production and planning department, engineer:ing department, and inspection department.The timekeepers record the,time consumed for each production job.Seven of these employees, of whom there are 23, work in the Com-pany's general office, the remainder work in various departmentsthroughout the plant.General office timekeepers check the records,of the plant timekeepers and also records of persons who work in thegeneral office.All timekeepers ,are, responsible to the head of thetimekeeping and pay-roll departments. In addition, general officetimekeepers substitute on occasion for plant timekeepers.'.The timecheckers work in various departments of the plant.They.check the quantity of work actually produced against productionrecords.Like the timekeepers, they are responsible, to the samehead of the timekeeping. and pay-roll departments.The clerks in the,production and planning department maintainproduction records.The clerks in the engineering' department keeprecords on blueprints and tools, and the clerks in the inspection de-partment keep records of scrap and parts inspected and rejected.TheCompany considers each of these departments to be a part of itsgeneraloffice rather than part of its production force.-Although the Independent claims that plant clerical employeeshave always been covered by the Company's contracts with- the In-dependent, the Company contends that there has always been a con-flict as to their exact status under the contracts and requests theirexclusion.In view of these facts, and because these employees per-form clerical duties as distinguished from production work and areunder the jurisdiction of general office supervisors rather than pro-duction supervisors, we shall exclude them from the appropriate unit.Watchmen and guards-TheCompany employs 17 watchmen and9 guards.,The guards are uniformed, armed, have taken a military4The parties agree that the term"supervisory employees"includes the following classifications'projectmanagers,department heads, foremen, assistant foremen, supervisors, inspection engineers in the gauge'and tool inspection department,and the chief inspector. HURLEY MACHINE DIVISION299oath, and are organized along military lines.They patrol definiteareas in the plant and check upon all individuals entering or leavingthese areas.The watchmen are armed but not uniformed and are not auxiliary-military police nor organized along military lines.They patrol theentire plant, making rounds, punching clocks and observing condi-tions generally.The watchmen are usually older men and generallydo not measure up-to the physical requirements for the guards.Bothguards and watchmen are supervised by the same plant-protectionmanager.Both are covered by the contract with the Independent.The Independent seeks to include watchmen and guards in theproduction and maintenance units. In the event, however, that theBoard should exclude them from the larger unit, the Independentiiequests that watchmen and guards, or either of them, be establishedas a separate unit. In this respect, the U. E. states that it does notwish to participate in an election for guards alone, but that it doesdesire to participate in an election for a combined unit of watchmenand guards.We uniformly hold that plant=protection employeesshould not be included in a unit of production and maintenance em-ployees.No reason appears, however, for establishing separate unitsfor watchmen and guards.5Accordingly, we shall exclude watchmenand guards from the larger unit and establish a separate unit forthem.We find that the following units are appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :(1)All employees of the Company, excluding office clerical em-ployees, plant clerical employees, supervisory employees,6 draftsmen,engineers, production planners, inspection engineers, the cafeteriamanager, outside truck drivers, and watchmen and guards;(2)All watchmen and guards, excluding supervisory employees.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by separate elections by secret ballot among theemployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.5 SeeMatterof Automatic ProductsCompanyandInternationalUnion,United Automo-bileWorkers of America, Local 736 (AFL),40 N. L R B 9416 See footnote 4. 300,-DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION SBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hurley MachineDivision of Electric Household Utilities Corporation, Cicero, Illinois,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitsfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,because they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause (1) to determinewhether the employees in the production and maintenance unit de-sire to be represented by United Electrical, Radio & Machine Workersof America, C. I. 0., or by Thor Workers' Independent Union, for thepurposes of collective bargaining, or by neither; and (2) to determinewhether the employees in the watchmen and guard unit desire to berepresented by United Electrical, Radio & Machine Workers of Amer-ica,C. I. 0., or by the Thor Workers' Independent Union, for thepurposes of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.